DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 25 June 2021 and 25 January 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/237,405 in view of Lee et al. US 2017/0094664 A1 (hereinafter referred to as “Lee”). Although the claims at issue are not identical, they are not patentably distinct from each other  because claims 1-15, 18-21, and 23 of the instant application are the same scope as claims 1-21 of 17/237,405 in view of Lee.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 18-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2017/0094664 A1 (hereinafter referred to as “Lee”).
As to claim 1, Lee teaches a method of wireless communication by a first device (¶495; figure 56), the method comprising:
allocating a multi-resource unit (MRU) to at least one second device (¶496; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: allocating multi RU to multiple STA);
generating at least one resource unit (RU) allocation sub-field respectively corresponding to at least one sub-channel included in the MRU (¶496; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: generating RU allocation subfields respectively corresponding to channels included in the multi RU allocation, the channels being part of the entire frequency bandwidth of the multi RU allocation (i.e. sub-channels)); and
transmitting the at least one RU allocation sub-field to the at least one second device (¶497; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: transmit RU allocation subfields to the multiple STAs),
wherein the generating of the at least one RU allocation sub-field comprises:
identifying a first RU comprising a first sub-channel to indicate a zero user in the MRU (¶¶498 and 506; figure 56 based on ¶¶24, 309, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: first RU channel subfield indicates “zero assigned user” state (“empty”)); and
generating a first RU allocation sub-field of the at least one RU allocation sub-field, that corresponds to the first sub-channel, based on the first RU (¶¶498 and 506; figure 56 based on ¶¶24, 309, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: generate the first RU allocation subfield corresponding to the first RU channel based on the first RU).
As to claim 2, Lee teaches the method of claim 1, wherein the MRU comprises at least one of a 242-tone RU, a 484-tone RU, and a 996-tone RU, and
the first RU comprises one of the 242-tone RU, the 484-tone RU, and the 996-tone RU (figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 3, Lee teaches the method of claim 2, wherein the generating of the first RU allocation sub-field comprises setting the first RU allocation sub-field to one of a first value, a second value, and a third value respectively corresponding to the 242-tone RU, the 484-tone RU, and the 996-tone RU (¶¶324 and 328; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 4, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the first value when the MRU comprises a 484-tone RU and a 242-tone RU and the first RU is the 242-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 5, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the second value when the MRU comprises a 484-tone RU and a 242-tone RU and the first RU is the 484-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 6, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the second value when the MRU comprises a 996-tone RU and a 484-tone RU and the first RU is the 484-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 7, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the second value when the MRU comprises two 996-tone RUs and a 484-tone RU and the first RU is the 484-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 8, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the second value when the MRU comprises three 996-tone RUs and a 484-tone RU and the first RU is the 484-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 9, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the third value when the MRU comprises a 996-tone RU and a 484-tone RU and the first RU is the 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 10, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the third value when the MRU comprises two 996-tone RUs and a 484-tone RU and the first RU is a 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 11, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the third value when the MRU comprises three 996-tone RUs and a 484-tone RU and the first RU is a 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 12, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the third value when the MRU comprises three 996-tone RUs and the first RU is a 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 13, Lee teaches the method of claim 3, wherein the setting of the first RU allocation sub-field comprises setting the first RU allocation sub-field to the third value when the MRU comprises two 996-tone RUs and the first RU is a 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 14, Lee teaches the method of claim 2, wherein the generating of the first RU allocation sub-field comprises:
setting the first RU allocation sub-field to a first value when the first RU is identified as a 242-tone RU or a 484-tone RU; and,
setting the first RU allocation sub-field to a second value when the first RU is identified as a 996-tone RU (¶¶324, 328, and 389-394; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
As to claim 15, Lee teaches the method of claim 1, wherein the generating of the at least one RU allocation sub-field further comprises generating a second RU allocation sub-field corresponding to a second sub-channel based on the MRU and a quantity of the at least one second device (¶¶496 and 498; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B).
	As to claim 18, Lee teaches a method of wireless communication by a second device (¶512; figure 57), the method comprising:
obtaining at least one resource unit (RU) allocation sub-field respectively corresponding to at least one sub-channel from a first device (¶513; figure 57 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: receive RU allocation subfields corresponding to channels from AP);
identifying a multi-resource unit (MRU) based on the at least one RU allocation sub-field (¶¶517-519; figure 57 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: identify a multi RU allocation, based on RU allocation subfields respectively corresponding to channels included in the multi RU allocation, the channels being part of the entire frequency bandwidth of the multi RU allocation (i.e. sub-channels)); and
identifying at least one pilot subcarrier based on the MRU (¶¶517-519; figure 57 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: identify subcarriers of the multi RU allocation),
wherein the identifying of the MRU comprises:
identifying a first RU allocation sub-field indicating zero user (¶523; figure 57 based on ¶¶24, 309, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: first RU channel subfield indicates “zero assigned user” state (“empty”)); and
identifying a first RU including a first sub-channel corresponding to the first RU allocation sub-field in the MRU based on the first RU allocation sub-field (¶¶513, 517-519, and 523; figure 57 based on ¶¶24, 309, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: the first RU allocation subfield corresponding to the first RU channel based on the first RU).
As to claim 19, claim 19 is rejected the same way as claim 2.
As to claim 20, claim 20 is rejected the same way as claim 3.
As to claim 21, claim 21 is rejected the same way as claim 14.
As to claim 23, Lee teaches a method of wireless communication by a first device (¶495; figure 56), the method comprising:
allocating a multi-resource unit (MRU) to at least one second device (¶496; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: allocating multi RU to multiple STA);
generating at least one resource unit (RU) allocation sub-field respectively corresponding to at least one sub-channel included in the MRU (¶496; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: generating RU allocation subfields respectively corresponding to channels included in the multi RU allocation, the channels being part of the entire frequency bandwidth of the multi RU allocation (i.e. sub-channels)); and
transmitting the at least one RU allocation sub-field to the at least one second device (¶497; figure 56 based on ¶24; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: transmit RU allocation subfields to the multiple STAs),
wherein the generating of the at least one RU allocation sub-field comprises:
identifying at least one first sub-channel which is a zero user portion of the MRU (¶¶498 and 506; figure 56 based on ¶¶24, 309, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: first RU channel subfield indicates “zero assigned user” state (“empty”)); and
setting at least one first RU allocation sub-field corresponding to the at least one first sub-channel, to a first value (¶¶498 and 506; figure 56 based on ¶¶24, 309, 324, 328, and 330; figures 17A-B, 19A-D, 20A-D, 29, 33A-B, and 37A-B: generate the first RU allocation subfield corresponding to the first RU channel based on the first RU, and set to a corresponding first bit value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al., US 2021/0281384 A1 – Enhanced Resource Unit Allocation Subfield Design for Extreme High-Throughput Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469